 Case 3:17-cv-01002-M-BH Document 10 Filed 04/30/20                     Page 1 of 2 PageID 114



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LONDER B. DAVIS,                                   §
          Plaintiff,                               §
                                                   §    Civil Action No. 3:17-CV-1002-M-BH
v.                                                 §
                                                   §
MEGAN J. BRENNAN, Postmaster                       §
General,                                           §
          Defendant.                               §


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

        The Supreme Court recently held that the mandatory exhaustion requirement of Title VII is

“not a jurisdictional prescription delineating the adjudicatory authority of courts.” Fort Bend Cty.,

Tex. v. Davis, ––– U.S. ––––, 139 S. Ct. 1843, 1851 (2019). With respect to Title VII claims of

federal employees such as the plaintiff in this case, the Fifth Circuit has specifically held that “the

requirement of timely contacting an EEO counselor is non-jurisdictional.” Baker v. McHugh, 672

F. App’x 357, 361 (5th Cir. 2016) (citations omitted); see Henderson v. U.S. Veterans Admin., 790

F.2d 436, 439-40 (5th Cir. 1986) (“The timely notification to the appropriate administrative authority

of a complaint of discrimination is a precondition to suit and may bar the claim. Lack of timely

notification, however, does not deprive the court of subject matter jurisdiction.”) (citations omitted).

Because the failure to exhaust is a condition precedent rather than a jurisdictional prerequisite, there

is no issue with subject matter jurisdiction. The Court agrees that the plaintiff’s claims are
 Case 3:17-cv-01002-M-BH Document 10 Filed 04/30/20               Page 2 of 2 PageID 115



time-barred, however.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, the plaintiff’s complaint will be DISMISSED with

prejudice under 28 U.S.C. § 1915(e)(2)(B).

       SIGNED this         day of                , 2020.




                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
